United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3729
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Tracie Lynne Walberg

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Eastern
                                  ____________

                            Submitted: March 17, 2021
                              Filed: March 22, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Tracie Walberg appeals the sentence the district court1 imposed upon revoking
her supervised release. Her counsel has moved to withdraw and has filed a brief

      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
challenging the sentence as unreasonable. Walberg has filed a pro se supplemental
brief, in which she alleges counsel was ineffective, discusses various factors
regarding her background, and requests a sentence reduction. She has also filed a
motion for the appointment of new counsel.

       As an initial matter, we decline to consider Walberg’s claim of ineffective
assistance of counsel in this appeal. See United States v. Brandt, 113 F.3d 127, 128
(8th Cir. 1997) (explaining that, except in unusual circumstances, claims of
ineffective assistance are not considered on direct appeal but instead by way of a 28
U.S.C. § 2255 action). Furthermore, having reviewed the record and the arguments,
we conclude the district court did not impose an unreasonable sentence. The district
court sufficiently considered the relevant statutory sentencing factors and did not give
significant weight to an improper factor or commit a clear error of judgment. See 18
U.S.C. §§ 3553(a), 3583(e); United States v. Miller, 557 F.3d 910, 917 (8th Cir.
2009) (standard of review); see also United States v. Richart, 662 F.3d 1037, 1054
(8th Cir. 2011) (concluding a mere disagreement with how the district court weighed
factors is insufficient to demonstrate an abuse of discretion); United States v. Keating,
579 F.3d 891, 893 (8th Cir. 2009) (concluding a district court is presumed to have
considered factors on which it heard argument). The sentence, moreover, was within
the applicable policy statement range in the United States Sentencing Guidelines
Manual, see United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008), and below
the statutory limits, see 18 U.S.C. § 3583(b)(1), (e)(3), (h).

     Accordingly, we affirm the judgment, we grant counsel’s motion to withdraw,
and we deny as moot Walberg’s motion for the appointment of new counsel.
                    ______________________________




                                          -2-